In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00138-CR



          OTIS JUSTIN EVANS, III, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Franklin County, Texas
                Trial Court No. F9225




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       The appellant, Otis Justin Evans, III, has filed a motion, through counsel, to extend the

deadline for filing his brief in this matter. The brief was due November 8, 2017.

       In the motion, counsel does not provide the Court with any explanation, much less a

reasonable one, of the need for an extension of time. This Court interprets Rule 10.5(b)(1) of the

Texas Rules of Appellate Procedure as requiring counsel to provide specific information to justify

a requested extension, including the cause numbers of cases in which other briefs were filed; the

dates they were filed; the dates, cause numbers, and courts of matters scheduled for trial; the exact

dates of trial (if known); the expected duration of trial; etc. Broad, general statements do not

provide the required facts and are not adequate to meet the requirements of the rule. See TEX. R.

APP. P. 10.5(b)(1).

       All future motions to extend time must contain case-specific information adequate to

justify the request, or they will be denied.

       In this instance, we grant Evans’ motion and extend the deadline for filing his brief by

twenty-one days, making the brief now due November 29, 2017.                  Absent extraordinary

circumstances, further requests for extensions of time will not be granted.

       IT IS SO ORDERED.

                                               BY THE COURT



Date: November 21, 2017




                                                 2